Title: From Alexander Hamilton to Nicholas Gilman, [10 September 1790]
From: Hamilton, Alexander
To: Gilman, Nicholas


[New York, September 10, 1790]
Private
Dr Sir
I take the liberty to request you will name to me to be submitted to the consideration of the President such persons your way as appear to you best qualified, (and who would be willing to serve) as officers on Board a Revenue boat to be employed on your Eastern Coast.
Prudence activity Vigilance and strict integrity are the desiderata.
Yours with great esteem & regard
A Hamilton
New York Sepr. 10. 1790
The Honble Mr Gilman
